Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 1 of 15 PageID #: 257




             EXHIBIT 1
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 2 of 15 PageID #: 258




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



SENTIUS INTERNATIONAL, LLC,
                                               C.A. No. 18-1217-MN
               Plaintiff,
                                               STIPULATED ORDER REGARDING
       v.                                      DEFAULT STANDARD FOR DISCOVERY,
                                               INCLUDING DISCOVERY OF ELECTRONICALLY
LG ELECTRONICS U.S.A. and                      STORED INFORMATION (“ESI”)
LG ELECTRONICS INC.,

               Defendants.



       1.      Purpose. This Order will govern discovery of electronically stored information

(“ESI”) in this case as a supplement to the Federal Rules of Civil Procedure and any other

applicable orders and rules.

       2.      General Provisions.

               a.      Ediscovery limitations. The parties will not conduct a search and

production of electronic mail initially. If, at such a time as the receiving party has reviewed the

contents of the producing party’s primary document production, third-party document productions

and deposition testimony, the receiving party determines that electronic-mail discovery is

necessary, the receiving party may indicate such determination to the producing party. Upon such

determination, the producing party and receiving party shall meet and confer in good faith to

identify which specific issues and which particular electronic-mail sources will be searched and to

identify reasonable mechanisms for narrowly tailored searches of, or for, such electronic-mail

discovery. Should the parties be unable to reach an agreement on these issues, the requesting party

must submit a five-page letter brief to the Court explaining the need for electronic-mail discovery.
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 3 of 15 PageID #: 259




Unless ordered otherwise, the collection, search, and production of electronic mail shall be limited

to non-technical topics and shall be limited to custodians identified by the producing party as likely

to have electronic mail relevant to those topics. There shall be no electronic-mail discovery for

technical topics and technical custodians.

               b.      Cooperation. Parties are expected to reach agreements cooperatively on

how to conduct discovery under Fed. R. Civ. P. 26-36. In the event that the parties are unable to

agree on the parameters and/or timing of discovery, the following default standards shall apply

until further order of the Court or the parties reach agreement.

               c.      Proportionality. Parties are expected to use reasonable, good faith and

proportional efforts to preserve, identify and produce relevant information.1 This includes

identifying appropriate limits to discovery, including limits on custodians, identification of

relevant subject matter, time periods for discovery and other parameters to limit and guide

preservation and discovery issues.

               d.      Preservation of Discoverable Information. A party has a common law

obligation to take reasonable and proportional steps to preserve discoverable information in the

party'’s possession, custody or control.

                       (i)     Absent a showing of good cause by the requesting party, the parties

shall not be required to modify, on a going-forward basis, the procedures used by them in the

ordinary course of business to back up and archive data; provided, however, that the parties shall

preserve the non-duplicative discoverable information currently in their possession, custody or

control.




1
 Information can originate in any form, including ESI and paper, and is not limited to information
created or stored electronically.


                                                  2
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 4 of 15 PageID #: 260




                       (ii)    Absent a showing of good cause by the requesting party, the

categories of ESI identified in Schedule A attached hereto need not be preserved.

               e.      Privilege.

                       (i)     The parties are to confer on the nature and scope of privilege logs

for the case, including whether categories of information may be excluded from any logging

requirements and whether alternatives to document-by-document logs can be exchanged.

                       (ii)    With respect to information generated after the filing of the

complaint, parties are not required to include any such information in privilege logs.

                       (iii)   Activities undertaken in compliance with the duty to preserve

information are protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

                       (iv)    Pursuant to Fed. R. Evid. 502(d), the production of a privileged or

work-product-protected document is not a waiver of privilege or protection from discovery in this

case or in any other federal or state proceeding. For example, the mere production of privilege or

work-product-protected documents in this case as part of a mass production is not itself a waiver in

this case or any other federal or state proceeding. Information that contains privileged matter or

attorney work product shall be immediately returned if such information appears on its face to

have been inadvertently produced or if notice is provided within 30 days of inadvertent

production.

       3.      Initial Disclosures. Within 30 days after the Rule 16 Conference or within a

timeframe to be established, each party shall disclose:

               a.      Custodians. Up to 5 custodians most likely to have discoverable

information in their possession, custody or control, from the most likely to the least likely. The

custodians shall be identified by name, title, role in the instant dispute, and the subject matter of




                                                  3
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 5 of 15 PageID #: 261




the information.2

               b.      Non-custodial data sources.3 A list of the non-custodial data sources that

are most likely to contain non-duplicative discoverable information for preservation and

production consideration, from the most likely to the least likely.

               c.      Notice. The parties shall identify any issues relating to:

                       (i)     Any additional sources of ESI not identified in Schedule A (by type,

date, custodian, electronic system or other criteria) that a party asserts is not reasonably accessible

under Fed. R. Civ. P. 26(b)(2)(C)(i).

                       (ii)    Third-party discovery under Fed. R. Civ. P. 45 and otherwise,

including the timing and sequencing of such discovery.

                       (iii)   Production of information subject to privacy protections, including

information that may need to be produced from outside of the United States and subject to foreign

laws. Lack of proper notice of such issues may result in a party losing the ability to pursue or to

protect such information.

       4.      Follow-Up Discovery in Patent Litigation.

               a.      Absent a showing of good cause, follow-up discovery to the discovery set

forth in Paragraphs 7(a) to (d) of Scheduling Order, D.I. 29 shall be limited to a term of 6 years

before the filing of the complaint, except that discovery related to asserted prior art or the

conception and reduction to practice of the inventions claimed in any patent-in-suit shall not be so

limited.

       5.      Specific E-Discovery Issues.


2
 As these disclosures are “initial,” each party shall be permitted to supplement.
3That is, a system or container that stores ESI, but over which an individual custodian does not
organize, manage or maintain the ESI in the system or container (e.g., enterprise system or
database).


                                                  4
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 6 of 15 PageID #: 262




               a.     On-site inspection of electronic media. Such an inspection shall not be

permitted absent a demonstration by the requesting party of specific need and good cause.

               b.     Search methodology.

                      (i)     If the producing party elects to use search terms to locate potentially

responsive ESI, it shall disclose the search terms to the requesting party. Absent a showing of

good cause, a requesting party may request no more than 5 additional terms to be used in

connection with the electronic search. Focused terms, rather than over-broad terms (e.g., product

and company names), shall be employed. The parties shall meet and confer on any modifications

to the proposed terms needed to improve their efficacy in locating discoverable information and in

excluding information that is not discoverable under Fed. R. Civ. P. 26(b), including modifying

terms where the burden or expense of the proposed terms outweighs the likely benefit. The

producing party shall search (i) the non-custodial data sources identified in accordance with

paragraph 3(b); and (ii) if appropriate, the emails and other ESI maintained by the custodians

identified in accordance with paragraph 3(a).

                      (ii)    Each party will use its best efforts to filter out common system files

and application executable files by using a commercially reasonable hash identification process.

Hash values that may be filtered out during this process are located in the National Software

Reference Library (“NSRL”) NIST hash set list. Additional culling of system file types based on

file extension may include, but are not limited to: WINNT, LOGS, DRVS, MP3, MP4, WAV,

C++ Program File (c), C++ Builder 6 (cpp), Channel Definition Format (cdf), Creatures Object

Sources (cos), Dictionary file (dic), Executable (exe), Hypertext Cascading Style Sheet (css),

JavaScript Source Code (js), Label Pro Data File (IPD), Office Data File (NICK), Office Profile

Settings (ops), Outlook Rules Wizard File (rwz), Scrap Object, System File (dll), Temporary File




                                                 5
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 7 of 15 PageID #: 263




(tmp), Windows Error Dump (dmp), Windows Media Player Skin Package (wmz), Windows

NT/2000 Event View Log file (evt), Python Script files (.py, .pyc, .pud, .pyw), or Program

Installers.

                       (iii)   Each party is required to produce only a single copy of a responsive

document and each party may de-duplicate responsive ESI (based on MD5 or SHA-1 hash values

at the document level) across custodians. For emails with attachments, the hash value is generated

based on the parent/child document grouping. A party may also de-duplicate “near-duplicate”

email threads as follows: In an email thread, only the final-in-time document need be produced,

assuming that all previous emails in the thread are contained within the final message. Where a

prior email contains an attachment, that email and attachment shall not be removed as a

“near-duplicate.” To the extent that de-duplication through MD5 or SHA-1 hash values is not

possible, the parties shall meet and confer to discuss any other proposed method of

de-deduplication.

               c.      Format. ESI and non-ESI shall be produced to the requesting party as text

searchable image files (e.g., PDF or Tiff). When a text-searchable image file is produced, the

producing party must preserve the integrity of the underlying ESI, i.e., the original formatting, the

metadata (as noted below) and, where applicable, the revision history. The parties shall produce

their information in the following format: single page TIFF images and associated multi-page text

files containing extracted text or OCR with Concordance and Opticon load files containing all

requisite information including relevant metadata.

               d.      Native files. The only files that should be produced in native format are

files not easily converted to image format, such as Excel and Access files.




                                                 6
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 8 of 15 PageID #: 264




               e.     Metadata fields. The parties are only obligated to provide the following

metadata for all ESI produced , to the extent such metadata exists: Custodian, File Path, Email

Subject, Conversation Index, From, To, CC, BCC, Date Sent, Time Sent, Date Received, Time

Received, Filename, Author, Date Created, Date Modified, MD5 Hash, File Size, File Extension,

Control Number Begin, Control Number End, Attachment Range, Attachment Begin, and

Attachment End (or the equivalent thereof).

               f.     Source Code. No provision of this Order affects any inspection of source

code that is responsive to a discovery request and will be made available consistent with the

protective order governing this case.

       6.      Modification.

       This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court

for good cause shown. Any such modified Stipulated Order will be titled sequentially as follows,

“First Modified Stipulated Order re: Discovery of Electronically Stored Information for Standard

Litigation,” and each modified Stipulated Order will supersede the previous Stipulated Order.




                                                7
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 9 of 15 PageID #: 265




       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: March ___, 2020               FARNAN LLP

Of Counsel:                          /s/ Brian E. Farnan
                                         Brian E. Farnan (Bar No. 4089)
Sandeep Seth                             Michael J. Farnan (Bar No. 5165)
                                         919 N. Market Street, 12th Floor
SethLaw                                  Wilmington, DE 19801
Two Allen Center                         Telephone: (302) 777-0300
1200 Smith Street, Ste. 1600             Fax: (302) 777-0301
Houston, TX 77002                        bfarnan@farnanlaw.com
Telephone: (713) 244-5017                mfarnan@farnanlaw.com
Facsimile: (713) 244-5018
ss@sethlaw.com

Robert J. Yorio
Carr & Ferrell LLP
120 Constitution Drive
Menlo Park, California 94025         Attorneys for Plaintiff
Telephone No.: (650) 812-3400        Sentius International, LLC
Facsimile No.: (650) 812-3444
yorio@carrferrell.com

Dated: March ___, 2020               RICHARDS, LAYTON & FINGER, P.A.

Of Counsel:                          /s/ Alexandra M. Ewing
                                         Frederick L. Cottrell, III (Bar No. 2555)
Jonathan K. Waldrop                      Jason J. Rawnsley (Bar No. 5379)
Darcy L. Jones                           Alexandra M. Ewing (Bar No. 6407)
Marcus A. Barber                         One Rodney Square
John W. Downing                          920 N. King Street
KASOWITZ BENSON TORRES LLP               Wilmington, DE 19801
333 Twin Dolphin Drive, Suite 200        Telephone: (302) 651-7700
Redwood Shores, California 94065         cottrell@rlf.com
Telephone: (650) 453-5170                rawnsley@rlf.com
jwaldrop@kasowitz.com                    ewing@rlf.com
djones@kasowitz.com
mbarber@kasowitz.com                 Attorneys for Defendants
jdowning@kasowitz.com                LG Electronics U.S.A. and LG Electronics Inc.




                                      8
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 10 of 15 PageID #: 266




      PURSUANT TO STIPULATION, IT IS SO ORDERED.



DATED: ________________________     _____________________________________
                                    The Honorable MaryEllen Noreika
                                    United States District Judge




                                      9
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 11 of 15 PageID #: 267




                                    SCHEDULE A

1.    Deleted, slack, fragmented, or other data only accessible by forensics.

2.    Random access memory (RAM), temporary files, or other ephemeral data that
      are difficult to preserve without disabling the operating system.

3.    On-line access data such as temporary internet files, history, cache, cookies, and
      the like.

4.    Data in metadata fields that are frequently updated automatically, such as last-
      opened dates.

5.    Automatically saved versions of documents and emails.

6.    Back-up data that are substantially duplicative of data that are more accessible
      elsewhere.

7.    Voice messages.

8.    Instant messages that are not ordinarily printed or maintained in a server
      dedicated to instant messaging.

9.    Electronic mail or pin-to-pin messages sent to or from mobile devices (e.g.,
      iPhone and Blackberry devices), provided that a copy of such mail is routinely
      saved elsewhere.

10.   Other electronic data stored on a mobile device, such as calendar or contact data
      or notes, provided that a copy of such information is routinely saved elsewhere.

11.   Logs of calls made from mobile devices.

12.   Server, system or network logs.

13.   Video and audio recordings.

14.   Electronic data temporarily stored by laboratory equipment or attached
      electronic equipment, provided that such data is not ordinarily preserved as part
      of a laboratory report.

15.   Data remaining from systems no longer in use that is unintelligible on the
      systems in use.

16.   Information created or copied during the routine, good-faith performance of
      processes for the deployment, maintenance, retirement, and disposition of
      computer equipment.
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 12 of 15 PageID #: 268




SCHEDULE B

                    PRODUCTION FORMAT AND METADATA

1.      Production Components. Productions shall include, single page TIFFs, Text
        Files, an ASCII delimited metadata file (.txt, .dat, or .csv) and an image load file
        that can be loaded into commercially acceptable production software (e.g.,
        Concordance).

2.      Image Load File shall contain the following comma-delimited fields:
        BEGBATES, VOLUME, IMAGE FILE PATH, DOCUMENT BREAK,
        FOLDER BREAK, BOX BREAK, PAGE COUNT.

3.      Metadata Fields and Metadata File. The parties are only obligated to provide
        the following metadata for all ESI produced, to the extent such metadata exists.
        The parties are not obligated to populate manually any of the fields below if such
        fields cannot be extracted from a document, with the exception of the following:
        BEGBATES, ENDBATES, BEGATTACH, ENDATTACH, and CUSTODIAN.
        The metadata file shall be delimited according to the following characters:

        Ɣ'HOLPLWHU  $6&,,
        Ɣ7H[W4XDOLILHU ì $6&,,
        Ɣ1HZ/LQH  $6&,,

Field Name             Field Description
BEGBATES               Beginning Bates number as stamped on the production image

ENDBATES               Ending Bates number as stamped on the production image

BEGATTACH              First production Bates number of the first document in a family

ENDATTACH              Last production Bates number of the last document in a family

CUSTODIAN              Includes the Individual (Custodian) from whom the documents
                       originated and all Individual(s) whose documents de-duplicated
                       out (De-Duped Custodian).

SUBJECT                Subject line of email

TITLE                  Title from properties of document

DATESENT               Date email was sent (format: MM/DD/YYYY)

TO                     All recipients that were included on the “To” line of the email

FROM                   The name and email address of the sender of the email
CC                     All recipients that were included on the “CC” line of the email

                                                  1
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 13 of 15 PageID #: 269




Field Name           Field Description
BCC                  All recipients that were included on the “BCC” line of the email

AUTHOR               Any value populated in the Author field of the document
                     properties

FILENAME             Filename of an electronic document (Edoc or attachment)

DATEMOD              Date an electronic document was last modified (format:
                     MM/DD/YYYY) (Edoc or attachment)

DATECREATED          Date the document was created (format: MM/DD/YYYY)

FILESIZE             Size (in bytes) of an electronic document (Edoc or attachment)

FILEEXTENSION        Suffix to a filename that indicates the file format of its content
                     (Edoc or attachment)

NATIVELINK           Native File Link (Native Files only)


4.    TIFFs. Documents that exist only in hard copy format shall be scanned and
      produced as TIFFs. Unless excepted below, documents that exist as ESI shall be
      converted and produced as TIFFs. Unless excepted below, single page Group IV
      TIFFs should be provided, at least 300 dots per inch (dpi) for all documents. Each
      TIFF image shall be named according to a unique corresponding Bates number
      associated with the document. Each image shall be branded according to the Bates
      number and the agreed upon confidentiality designation. Original document
      orientation should be maintained (i.e., portrait to portrait and landscape to
      landscape). TIFFs shall show all text and images that would be visible to a user of
      the original documents.
5.    Text Files. A single multi-page text file shall be provided for each document, and
      the filename should match its respective TIFF filename. A commercially
      acceptable technology for optical character recognition “OCR” shall be used for
      all scanned, hard copy documents. When possible, the text of native files should
      be extracted directly from the native file. Text files will not contain the redacted
      portions of the documents and OCR text files will be substituted instead of
      extracted text files for redacted documents.

6.    Image Load Files / Data Load Files. Each TIFF in a production must be
      referenced in the corresponding image load file. The total number of documents
      referenced in a production’s data load file should match the total number of
      designated document breaks in the Image Load file(s) in the production. The total
      number of pages referenced in a production’s image load file should match the
      total number of TIFF files in the production. The total number of documents in a
      production should match the total number of records in the data load file.
7.    Bates Numbering. All images must be assigned a unique Bates number that is
      sequential within a given document and across the production sets.
                                                2
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 14 of 15 PageID #: 270




8.    Confidentiality Designation. Responsive documents in TIFF format will be
      stamped with the appropriate confidentiality designations in accordance with the
      Protective Order in this matter. Each responsive document produced in native
      format will have its confidentiality designation identified in the filename of the
      native file.

9.    Redaction Of Information. If documents are produced containing redacted
      information, an electronic copy of the original, unredacted data shall be securely
      preserved in such a manner so as to preserve without modification, alteration or
      addition the content of such data including any metadata therein.

10.   Native File Productions. Spreadsheets (e.g., MS Excel, Google Sheets) and
      delimited text files (e.g. comma-separated value (.csv) files and tab-separated
      value (.tsv) files) shall be produced in their native file format. TIFF images need
      not be produced unless the files have been redacted, in which instance such files
      shall be produced in TIFF with OCR Text Files. If good cause exists to request
      production of files, other than those specifically set forth above, in native format,
      the party may request such production and provide an explanation of the need for
      native file review, which request shall not unreasonably be denied. Any native
      files that are produced shall be produced with a link in the NativeLink field, along
      with extracted text and applicable metadata fields set forth in Appendix 1. A TIFF
      placeholder indicating that the document was provided in native format should
      accompany the database record. If a file has been redacted, TIFF images and OCR
      text of the redacted document will suffice in lieu of a native file and extracted text.

11.   Proprietary Files. To the extent a response to discovery requires production of
      ESI accessible only through proprietary software, the parties should continue to
      preserve each version of such information. The parties shall meet and confer to
      finalize the appropriate production format.

12.   Production Media. Documents shall be produced on external hard drives,
      readily accessible computer(s) or other electronic media (“Production Media”).
      Each piece of Production Media shall identify a production number
      corresponding to the production volume (e.g., “VOL001,” “VOL002”), as well as
      the volume of the material in that production (e.g. “-001,” “-002”). Each piece of
      Production Media shall also identify: (1) the producing party’s name; (2) the
      production date; (3) the Bates Number range of the materials contained on the
      Production Media; and (4) the set(s) of requests for production for which the
      documents are being produced.




                                                 3
Case 1:18-cv-01216-MN Document 43-1 Filed 05/06/20 Page 15 of 15 PageID #: 271




   Document comparison by Workshare 10.0 on Monday, March 30, 2020 11:12:49
   AM
   Input:
                       file://C:\Users\mhulbert\Desktop\LG Comparisons\ESI\LG
   Document 1 ID
                       ESI.DOCX
   Description         LG ESI
                       file://C:\Users\mhulbert\Desktop\LG Comparisons\ESI\ESI
   Document 2 ID
                       Order LG Comments.docx
   Description         ESI Order LG Comments
   Rendering set       Standard

   Legend:
   Insertion
   Deletion
   Moved from
   Moved to
   Style change
   Format change
   Moved deletion
   Inserted cell
   Deleted cell
   Moved cell
   Split/Merged cell
   Padding cell

   Statistics:
                       Count
   Insertions                                20
   Deletions                                 76
   Moved from                                 0
   Moved to                                   0
   Style change                               0
   Format changed                             0
   Total changes                             96
